Title: From George Washington to Richard Henry Lee, 25 May 1778
From: Washington, George
To: Lee, Richard Henry


                    
                        Dear Sir,
                        Valley-forge May 25th 1778.
                    
                    If any thing of greater moment, than declaring that every word contained in the Pamphlet you were obliging enough to send me, was spurious, had occurred, I should not have suffered your favor of the 6th Instt to have remained so long unacknowledged—These letters are written with a great deal of art—the intermixture of so many family circumstances (which by the by wanted foundation in truth) gives an air of plausibility, which renders the villainy greater; as the whole is a contrivance to answer the most diabolical purposes—who the author of them is, I know not; from information, or an acquaintance, he must have had some knowledge of the componant parts of my family, but has, most egregiously, mistaken fact in several instances, tho the design of his labours is as clear as the Sun in its meridian brightness.
                    The favorable issue of our negotiations with France is matter for heart felt joy—big with important events—& must, I should think, chalk out a plain and easy road to Independance, from which, I hope, we shall not depart from a mistaken opinion on the one hand, that the great work is already finished—or, to finish it, adopt measures of precipitation—That G. Britain would have submitted to any indignity from France, in order to reek her vengeance upon America, I have not  the smallest doubt, but since the declaration of the King of France through the Marquis de Noailles they have no choice but War—But how, under their present circumstances they will conduct it, is a matter not so easily understood, as all their ways have been ways of darkness. That they will be under a necessity of giving up the Continent, or their Islands, seems obvious to me, if the accounts we have received of the French force in the West Indies be true—Hallifax & Canada will, I presume, be strengthned; and if they can afford a Garrison sufficient, they may attempt to hold New York, unless every idea of subjugating america is given up, in that case, their whole resentment will be levelled at France.
                    The enemy are making every preparation for, and seem to be upon the point of, leaving Philadelphia—In my own judgment, & from many corrisponding circumstances, I am convinced they are bound to New York; whether by Land or Water, whether, as a place of rendezvous or to operate upon the North River, is not yet clear. Our situation here on acct of the Sick, & Stores, is embarrassing, as I dare not detach largely to harrass the enemy in case of a Land move through the Jerseys before they have actually crossed the Delaware, & then it will be too late, as their distance to South Amboy will be much less than ours, and no Water to obstruct; to which may also be added the advantage of a days March, which they must gain of us. Were it not for the number of our Sick (upwards of 3000 in Camp) and security of Stores, which are covered by our present position, & strength, I could take such a Post in Jersey as would make their passage through that State very difficult and dangerous to them; but the impracticability of doing this, without exposing this Camp to insult & injury, is well known to them, & some part of their conduct Justifies a report that at all events they will aim a blow at this army before they go off.
                    If Congress were fully impressed with the disadvantages, & real injury which the Service sustains for want of the regimental regulations—the inconvenience to, & dissatisfaction of the Officers, on acct of the uncertainty they are under with respect to their continuing, or not, when the reduction of Regiments & Officers in each Regiments are made, I think they would not delay from day to day for upwards of three Months a measure which a few hours if heartily set about would accomplish; but I have so often, and so fully represented this matter that I shall give them no further trouble on this head, as a body. happy, I own would it be, if these regulations, & our military arrangements were made, it would be a means of relieving me from a number of perplexing applications, & the Service of much embarrassment. I am Dr Sir yr most obedt Servt
                    
                        Go: Washington
                    
                    
                    
                        P.S. I observe what you say respecting the Recruits, rather draughts, in, & from Virginia—I was never called upon by the State for Officers, or directed by Congress to send any to aid in their business; but thinking such a measure might be necessary, I ordered the officers of the disbanded Regiments, & such as had gone to Virginia on Furlough, to call upon, and receive the Governors orders with respect to the Marching of them to Camp. That something has been wrong in conducting the Draught, assembling the Men, or &ca admits of no doubt; for out of the 1500 ordered last fall, & the two thousand this spring, we have received only 1242 which is so horrible a deficiency that I have made a representation thereof to the State. I most sincerely condole with you on the loss of yr Brother, & am as before, yr &ca
                        G. W——n.
                    
                